DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-10 14-15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seltzer (US 2734482) in view of Schonberg (US 4625728) and Lichten et al. (US 20012/0002408 henceforth Lichten).
Regarding claim 1, Seltzer teaches an incubating device comprising: a body having an interior cavity (incubator, col. 11, ll. 27-34); a plurality of trays disposed in the interior cavity and configured to receive eggs for incubation (col. 11, ll. 27-34); but fails to teach a plurality of lighting elements configured to emit light having a spectrum substantially concentrated within a pre-determined wavelength range and positioned to emit the light for irradiating the eggs, wherein the plurality of lighting elements comprises: (i) a first set of lighting elements having a selected narrow range of wavelengths including a spectrum substantially concentrated within a blue wavelength range to promote a particular sex ratio of embryos in the eggs; and (ii) a second set of lighting elements emitting light having the spectrum substantially concentrated within a red wavelength range to promote hatchability of the eggs; and a lighting controller electrically connected to the plurality of lighting elements and configured to activate the plurality of lighting elements according to a pre-determined schedule to irradiate the eggs with the light at a pre-determined lighting intensity. However, Schonberg teaches a plurality of lighting elements configured to emit light having a spectrum substantially concentrated within a pre-determined wavelength range and positioned to emit the light for irradiating the eggs (col. 3, ll. 10-22), wherein the plurality of lighting elements comprises: (i) a first set of lighting elements having a selected narrow range of wavelengths including a spectrum substantially concentrated within a blue wavelength range (col. 3, ll. 9-13 and col. 2, ll. 24-31); and (ii) a second set of lighting elements 
Regarding claim 3, Seltzer as modified by Schonberg and Lichten teaches the invention substantially as claimed and Lichten further teaches wherein the lighting controller is configured to control the predetermined lighting intensity of the plurality of lighting elements to promote hatchability of the eggs (para. 0040).  
Regarding claim 6, Seltzer as modified by Schonberg and Lichten teaches the invention substantially as claimed and Lichten further teaches wherein the lighting 
Regarding claim 7, Seltzer as modified by Schonberg and Lichten teaches the invention substantially as claimed and Lichten further teaches wherein the lighting controller is configured to synchronously activate the plurality of lighting elements to promote hatchability the eggs (para. 0040). Regarding “to promote hatchability of the eggs” it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 8, Seltzer as modified by Schonberg and Lichten teaches the invention substantially as claimed and Lichten further teaches wherein the lighting controller is configured to activate the first set of lighting elements from the plurality of lighting elements for a first period of time and to activate the second set of lighting elements from the plurality of lighting elements for a second period of time (para. 0040).  Regarding “to promote hatchability of the eggs” it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 9, Seltzer as modified by Schonberg and Lichten teaches the invention substantially as claimed and Lichten further teaches wherein the first period of time and the second period of time are different (para. 0040).  
Regarding claim 10, Seltzer as modified by Schonberg and Lichten teaches the invention substantially as claimed and Lichten further teaches wherein the lighting controller is configured to prevent emission of wavelengths of light from the plurality of lighting elements not within the pre-determined wavelength range (para. 0030).
Regarding claim 14, Seltzer as modified by Schonberg and Lichten teaches the invention substantially as claimed but fails to teach wherein the lighting controller is configured to select the pre-determined wavelength range to promote the particular sex ratio of embryos in the eggs. However, Lichten teaches a lighting controller configured to select a pre-determined wavelength range to promote the particular sex ratio of embryos in the eggs (controller 20, para.0027). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the lighting system of Seltzer’s invention with a lighting system as taught by Lichten to further increase the efficiency of the system. Regarding “to promote the particular sex ratio of embryos in the eggs” it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claims 15 and 17, Seltzer as modified by Schonberg and Lichten teaches the invention substantially as claimed and Lichten further teaches wherein the lighting controller is configured to select the pre-determined wavelength range to be 
Regarding “to promote a higher female-to- male sex ratio of embryos in the eggs,” and “to promote a higher male-to-female sex ratio of embryos in the eggs” it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seltzer  in view of Schonberg  and Lichten, as applied to claim 1 above, further in view of Pan et al. (US 2013/0271022 henceforth Pan).
Regarding claim 4, Seltzer as modified by Schonberg and Lichten teaches the invention substantially as claimed but fails to teach wherein the pre-determined schedule includes activation of the plurality of lighting elements for a continuous period of time more than one day in length. However, Pan teaches a pre-determined schedule includes activation of a plurality of lighting elements for a continuous period of time more than one day in length (claim 13). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the lighting system of Seltzer’s invention with a lighting system as taught by Pan to further increase the efficiency of the system e.g. by reducing the amount of manpower needed to run the system i.e. manpower needed for turning the lights on and off at particular times.
Regarding claim 5, Seltzer as modified by Schonberg and Lichten teaches the invention substantially as claimed but fails to teach wherein the pre-determined .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6-10, 14-15 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's arguments the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Pan teaches a light control system comprising a pre-determined schedule including activation of a plurality of lighting elements for a continuous period of time more than one day in length is well-known in the art thus it would have been obvious to modify the lighting system of Seltzer’s invention with a lighting system as taught by Pan to increase the efficiency of the system by reducing the amount of manpower needed to run the system i.e. manpower needed for turning lights on and off at particular times.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/EBONY E EVANS/          Primary Examiner, Art Unit 3647